--------------------------------------------------------------------------------

Exhibit 10.1


 
CH ENERGY GROUP, INC.
LONG-TERM EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
Summary of Restricted Stock Unit Grant
 
CH Energy Group, Inc., a New York corporation (the "Company"), grants to the
Grantee named below, in accordance with the terms of the CH Energy Group, Inc.
Long-Term Equity Incentive Plan (the "Plan") and this Restricted Stock Unit
Agreement (the "Agreement"), the following number of Restricted Stock Units, on
the Date of Grant set forth below:
 
Name of Grantee:
             
Number of Restricted Stock Units:
             
Date of Grant:
     

 
Terms of Agreement
 
1.           Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the total number
of Restricted Stock Units (the "Restricted Stock Units") set forth above.  Each
Restricted Stock Unit shall represent the contingent right to receive one Common
Share of the Company ("Share") and shall at all times be equal in value to one
Share.  The Restricted Stock Units shall be credited in a book entry account
established for the Grantee until payment in accordance with Section 4 hereof.
 
2.           Vesting of Restricted Stock Units.
 
(a)           The Restricted Stock Units shall vest if the Grantee shall have
remained in the continuous employ of the Company or a Subsidiary through the
vesting dates set forth below with respect to the portion of Restricted Stock
Units set forth next to such date (each a "Vesting Date"):
 
Vesting Date
 
Portion of Units Vested
                                                 

 
(b)           Notwithstanding Section 2(a), the Restricted Stock Units that have
not yet vested under this Section 2(a) shall immediately vest if, prior to the
applicable Vesting Date: (i) the Grantee ceases to be employed with the Company
and its Subsidiaries by reason of death or "disability" (defined by reference to
the Company’s long-term disability plan covering the Grantee); or (ii) a Change
in Control occurs while the Grantee is employed by the Company or any
Subsidiary.

 
 

--------------------------------------------------------------------------------

 

(c)           For purposes of this Section 2, the continuous employment of the
Grantee with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.
 
3.           Forfeiture of Restricted Stock Units. The Restricted Stock Units
that have not yet vested pursuant to Section 2 (including without limitation any
right to Dividend Equivalents described in Section 7 hereof relating to
dividends payable on or after the date of forfeiture) shall be forfeited
automatically without further action or notice if the Grantee ceases to be
employed by the Company or a Subsidiary other than as provided in Section 2(b).
 
4.           Payment.
 
(a)           The Company shall deliver to the Grantee (or the Grantee's estate
in the event of death) the whole number of Shares underlying the vested
Restricted Stock Units (and cash in lieu of any fractional Share) within thirty
(30) days after the later of (i) the Grantee's "separation from service" within
the meaning of Section 409A of the Code, subject to Section 4(c) below; or (ii)
the Grantee's 60th birthday.
 
(b)           Notwithstanding Section 4(a) to the contrary, and subject to
Section 4(c) below, the Company shall deliver to the Grantee (or the Grantee's
estate in the event of death) the whole number of Shares underlying the vested
Restricted Stock Units (and cash in lieu of any fractional Share) within thirty
(30) days after the occurrence of a "change in the ownership," a "change in the
effective control" or a "change in the ownership of a substantial portion of the
assets" of the Company within the meaning of Section 409A of the Code.
 
(c)           Notwithstanding anything contained in this Agreement to the
contrary, if the Restricted Stock Units first become payable as a result of
Section 4(a)(i) (other than as a result of death), and the Grantee is a
"specified employee" at that time within the meaning of Section 409A of the Code
(as determined pursuant to the Company's policy for identifying specified
employees), then to the extent required to comply with Section 409A of the Code,
the whole number of Shares underlying the vested Restricted Stock Units (and
cash in lieu of any fractional Share) shall instead be delivered to the Grantee
within thirty (30) days after the first business day that is more than six
months after the date of his separation from service (or, if the Grantee dies
during such six-month period, within thirty (30) days after the Grantee's
death).
 
(d)           The Company's obligations with respect to the Restricted Stock
Units shall be satisfied in full upon the delivery of the whole number of Shares
underlying the vested Restricted Stock Units (and cash in lieu of any fractional
Share) in accordance with the terms of this Agreement.
 
5.           Transferability.  The Restricted Stock Units may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by the Grantee, unless otherwise provided under the Plan.  Any purported
transfer or encumbrance in violation of the provisions of this Section 5 shall
be void, and the other party to any such purported transaction shall not obtain
any rights to or interest in such Restricted Stock Units.

 
- 2 -

--------------------------------------------------------------------------------

 

6.           Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Stock Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof.   The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future in
accordance with the terms and conditions of this Agreement, and the rights of
the Grantee will be no greater than that of an unsecured general creditor. No
assets of the Company will be held or set aside as security for the obligations
of the Company under this Agreement.
 
7.           Payment of Dividend Equivalents.  From and after the Date of Grant
and until the earlier of (a) the time when the Restricted Stock Units are paid
in accordance with Section 4 hereof or (b) the time when the Grantee's right to
payment of the Restricted Stock Units is forfeited in accordance with Section 3
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall receive additional Restricted Stock Units
equal to (x) the number of Restricted Stock Units held by the Grantee as of the
date of record for such dividend; multiplied by (y) the per Share cash dividend
amount; divided by (z) the Market Value per Share on the dividend payment
date.  The additional Restricted Stock Units shall be subject to the same terms
and conditions as the Restricted Stock Units covered by this Agreement.
 
8.           No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.
 
9.           Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
 
10.           Taxes and Withholding.  To the extent the Company or any
Subsidiary is required to withhold any federal, state, local, foreign or other
taxes in connection with the delivery of Shares under this Agreement, then the
Company or Subsidiary (as applicable) shall retain a number of Shares otherwise
deliverable hereunder with a value equal to the required withholding (based on
the Market Value per Share on the date of delivery); provided that in no event
shall the value of the Shares retained exceed the minimum amount of taxes
required to be withheld or such other amount that will not result in a negative
accounting impact.  If the Company or any Subsidiary is required to withhold any
federal, state, local, foreign or other taxes at any time other than upon
delivery of the Shares under this Agreement (for example, employment taxes due
upon vesting of the Restricted Stock Units), then the Company or Subsidiary, as
applicable, shall have the right in its sole discretion to (a) require the
Grantee to pay or provide for payment of the required tax withholding, or (b)
deduct the required tax withholding from any amount of salary, bonus, incentive
compensation or other amounts otherwise payable in cash to the Grantee (other
than deferred compensation subject to Section 409A of the Code).

 
- 3 -

--------------------------------------------------------------------------------

 

11.           Adjustments.  The Restricted Stock Units, and the number and kind
of Shares deliverable pursuant to the Restricted Stock Units, are subject to
adjustment as provided in Section 12 of the Plan.
 
12.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Stock Units; provided, however,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.
 
13.           Amendments.  Subject to the terms of the Plan, the Compensation
Committee of the Board (the "Committee") may modify this Agreement upon written
notice to the Grantee.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.  Notwithstanding the foregoing, no amendment of the Plan or this
Agreement shall adversely affect the rights of the Grantee under this Agreement
without the Grantee's consent unless the Committee determines, in good faith,
that such amendment is required for the Agreement to either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code, or
as otherwise may be provided in the Plan.
 
14.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto.  In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan.  The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Stock Units, and such
determinations shall be final and conclusive.
 
16.           Successors and Assigns.  Without limiting Section 5, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 
- 4 -

--------------------------------------------------------------------------------

 

17.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof.
 
18.           Use of Grantee's Information.  Information about the Grantee and
the Grantee's participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the
Plan.  The Grantee understands that such processing of this information may need
to be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee's country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee's
participation in the Plan in any one or more of the ways referred to above.
 
19.           Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement.  The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge.
 
(Signatures are on the following page)

 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.
 

 
CH ENERGY GROUP, INC.
             
By:
   
Name:
 
Title:



The undersigned hereby acknowledges receipt of a copy of the Plan, Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the "Prospectus Information"). The Grantee represents that he is familiar with
the terms and provisions of the Prospectus Information and hereby accepts the
award of Restricted Stock Units on the terms and conditions set forth herein and
in the Plan.
 

     
Grantee
     
Date:
 


 
- 6 -

--------------------------------------------------------------------------------